Per Curiam:
This is an unfortunate transaction resulting in the death of the boy. The decision, however, of the court is clearly right. The boy got on the front platform without the permission or knowledge of the driver. He had no right to be there. He jumped off while the car was in motion and before the driver saw or knew that he had been on the car. All this occurred while the driver, who also acted as conductor, was looking after another boy who had got on the rear platform without right.
Judgment affirmed.